      Case 1:20-cv-21601-KMW Document 19-12 Entered on FLSD Docket 04/29/2020 Page 1 of 4



                                                          RETURN OF NON‐ SERVICE
                                                  UN:TED STATES DISTRICT COURT
                                                          SOuthern District of Florlda

Case Number:20… 21601‑CIV‐ VVlLLIAMS

PlainJ予
UNITED STATES OF AMERICA
VS,                                                                                                                             Ⅲ
                                                                                                                                ‖‖Ⅲ
                                                                                                                                  ⅢⅢⅧ ‖
                                                                                                                                    SOP2020000633
                                                                                                                                                    IIⅢ
Defendant
CENEOiS‖ CHURCH OF HEALTH AND HEALING:MARK GRENON;JOSEPH CRENON;
JORDAN GRFNON;and JONATHAN GRFNON,               1
For:
Matthew Feeley
U.S.Aπ ORNEY'S OFFICE
99 NE 4th Street,Sulte 300
Miamil FL 33132

Received by se〜 iCeも f PrOcess,:nc.on the 24th da,iOfApl:,2020 atll:53 am to be served On MARK GRENON,1180 8th Ave W,
#117,Palmetto,FL 34221.                               :

l,」   ason Stolberg,do hereby afFlrm that on the 28th dey Of April,2,20 at12100 pm,I:

NON,SERVEDthe SuMMoNSIN A CiV:L ACT:ONi COMPLAINT FOR PRELIMiNARY AND PERMANENTINJUNCT10N against A‖
Deferldants:civ‖ COVer Sheet;Civ:i Complaint Cover Sheet;Clerks Notice of」                                   udge AssignmenttO Julge Kathleen M,

理稿鮮 瘍                      7鵬 Ⅷy邸 淵                 記鴇朧 鼈                                    鶴｀お こ
                                                                                          硼 開♀     :珊 甜 執ξ

i
                                                                                                 騨       :獣:

                                                                                                    輛憾麟肌舗h
i辮鶯灘麟柳 撫                                                                                           部Ⅷ咄 甲朧蹴缶                      i厚


                                                                                   1腑 醒じ
                                                                                       跳                                 ∴」
                                                                                                                    埓 bЮ 面 。
                                                                                                                           iattan          Ctt Wm銅 ∴
                                                                                                                                                   試
                                                                                   rinformation provided.

                                                                                                            '蝋
                         lR調
        譜    灘   鰤   ∬         器   鶴    1店 T認 111:退 電             8鯉         翌          肥                  帯      龍 1:博 ♀itよL尾 幣     ￨:畔   ぎ∬ 辮      :Ю ャue
 肥                                                                                鎚
 and correct.
                                                                                               ':』 '』




        GOvERNMENT
           EXHIBIT                                                                                        Jason
                                                                                                          #6009
      CASE
      NQ                                                                                                         of Process, lnc,
                                                                                                          P,0,BoX 653653
           Br lι                                                                                          Mianl:,FL 33265
      認                                                                                                   (30o)226・ 6809        ´
                                                                                                           OurJob Serial Numberi SOP‐ 2020000633


                                           COpy   ght 0 1992‐ 2020 Databa●   ●Servl● OS,ind.¨ Procoss   Servers T901boX V8.lm
Case 1:20-cv-21601-KMW Document 19-12 Entered on FLSD Docket 04/29/2020 Page 2 of 4
 i case 12o‐ cv・ 21601‐ KMW Docum9rlt17 Entered on FLSD Dolr,1:σ 4127/2020 Page 5 of5


                                     UNITED STATES DISTRICT COURT
                                     SOUTⅡ ERN DISTRICT oF FLORIDA
                                        Case No.20‐ 21601・ CIV‐ WILLIAMS


      UNITED STATES OF AMERICA,
                                                   P滋 ′
                                                      脇′
                                                       √
                                                                                $enved Date"-.,_.__Tirne             *.-
                                                                                Se陶「
                                                                                   Or.

      GENESISIICHttCH OF HEALTH AND                                             laD.澤
         興 岬          G;
      MARK GRENON;
      JOSEPII GRENON;
      JORDAN GRENON;and
      JONATHAN GRENON,
                                              Dび′
                                                κ′aヵ な。
                                                           /

                                        SUMMONSIN A CIVIL ACT10N
     TO:                       MARK GRENON
                                 l180 8th Ave N、   #117
                                 Palmetto,FL 34221

              A lawSuithas been flled against you・

              Within 21 days after ser17ice of this summons on y6u(not COuning the day you rec,市       ed it)一 or
     60 daysifyou are■ e United States or a United States agcncy,or an ofaccl or cmployce ofthc United States
                                  R 12← 0(2)or(3)― 二 you must Servc on the plaindr an answer to thc attached
     dcscribed in Fed,Ro CiⅥ
                               ・勁                                                     e answer∝ Inod:n mu盤
       絶 l珊鳳ぽ:為留
     習『∬
     麗         『温sI誌:諄l誡 酬黒『
                           域肌朧瞥
                                                                       '     Ross S. Goldstein
                           Matthew J.Feeley                                   David A. Frank
                AssiStant United States Attorney                         Senior Litigation Counsel
                 Uhited States Attorney's Offlce
                                                                    United States Departrnent of Justice
               for the Southern District of Flol・ ida
                                                                       Consumer Protection Branch
                      99 NE 4:h Street,suite 300                               P.O, Box 386
                  1        Mialni,FL 33132                                Washington , DC 20044

             If you fail ro respond, judgment by default will be entered against you for the relief demanded in
      the complaint. You must also file your answer or motion with the couft:


                                                                                                 墨警IH輌 轟
                                                                                                                "住
                                                                                               s/ハ ″sha Beasrey― Marfゎ
                 Apr 27,2020
      Date:
                                                                                                 :撒 織
                                                                           曇
                                                                           囮 幸
                                                                                                             :￨,こ
                          UNITED19-12
Case 1:20-cv-21601-KMW Document  STATESEntered
                                        DISTRICT  COURT Docket 04/29/2020 Page 3 of 4
                                               on FLSD
                                                      Southern District of Flo「 ida

Case Number 20‐ 21601‑CIV‐ W:LLIAMS

Plaintiff:



                                                                                                                        ‖
                                                                                                                        剛‖ⅢⅢ
                                                                                                                           ‖
UNIttED STATES OF AMERiCA
VS.                                                                                                                                 lllllllⅢ I‖
Defendant:
                                                                                                                             SOP2020000646
GENESiS‖ CHURCH OF HEALTH AND HEALING;MARK CRENON;JOSEPH GRENON:
JORDAN GRENONland JONATHAN GRENON,
Fori
Matthew Feeley
US,Aπ ORNEYiS oFFiCE
99 NE 4th Street,Sute 300
Miami,FL 33132

                                                               April,2020試          a39pmわ be served on MARK GRENON,2211 2ND
13寓 擢        驚 潮 謎 ♀[圧 蹟 距 霊 鶏 管 ド ご:L:1ザ

l,EN:L CERRANOl do hereby affirm that On the 29th day of April,2020 atl:09 pm,::

NON‐ SERVEDthe SuMMoNSiN A CiV:L ACT10NI COMPLA:NT FOR PRELIMINARY AND PERMANENT:NJUNCT:ON against Al:
Defendantsiciv‖ cover Sheet;Civil Complaint Cover Sheet;Clerks Notice of Judge Assignmentto Judge Kathleen M.
Williams;EX PARTE MOT10N UNITED STATES EX PARTE MOT10N FOR TEMPORARY RESttRAINING ORDER AND
PREL:MiNARY:N」 UNCT:ON AND SUPPORT:NG MEMORANDUM OF LAW by United States Of America vvith Exhibit's,ORDER

:即 L践&[篭 嘱毬            :盤 圏 胤爾 8肥 協 li躙 機:断 l淵 淵ξ
                                                                                                         AL
                                                                                習淵よ       剛    &五   螢ぎ
NOTiCE of Compliance by unsealing 3,5 puttuantto 6 0rder;ORDER OF REFERRAL AND NOT,CE OF COURT PRACTICES

鼻
::闘 :[罷爾き  さ
           闇駈騰 楓 慰淋 :溜 留認F躁11:樵 辮 猟般署
                                                           仕∝
                                        記:機 謂 電       電1ヤ
                S鍵
                                『asonm徴 た
鶏 糧tttit亀 席器∫
      ￨:慮    18器 訊:鑑1縄崎
                      ξ龍電
                        説:認
                          『  鷺魯FeЮ
                                        d b lnd MARK GRENON∝                                                            1ね


Additional informatiOn pertaining to this Service:
4/292020 1lo9pm Attemptedserviceat22112NDAVENUENORTHSTElllLAKEWORTH,FL 33461,Non‐ serve address
     ・                                                                                   は                お
問棚 滞認漁 黒檄鵠
                             :梶           e htt rs been彎 ed br中 sometma EЮ d lma Unknow■ m詠 ed
                                ;寵             蹄鑽                                                                                            r




郡寵
 轡亜 鱗幾鮮∬i麗凝鼓剤1温 肌1議 II胤瞥競聞
   鱗隅                    tit¶ 鍛濯鵬                                                                                                   ittβ




                                                                                                  2083

                                                                                                  SERVlCE OF PROCに SS
                                                                                                  P,0,30X653653
                                                                                                  MIAMI,FL 33265
                                                                                                  (305)226‐      6809

                                                                                                  0ur」 ob seHal Numberi SoP̲2020000646
                                                                                                  Rei R20FLSl1007‐ 130

                                      copy19ht o 4 992‐ 2020 Database servic∝           P∞ cess seⅣ ers T。 。
                                                                                                           lbox v8 1k
                                                                                ̀inc‐
Case   l:20… cv‑21601‑KMW Document
 Case 1:20-cv-21601-KMW   Document17  Entered
                                   19-12       on on
                                          Entered FLSD Docket04′
                                                     FLSD         27/2020 Page
                                                          Docket 04/29/2020    5 4of5
                                                                            Page   of 4


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      Case No.20‥ 21601‐ CIV¨ WILLIAⅣ IS


     UNITED STATES OF AMERICA,
                                              PJα jη   ′
                                                       ι
                             ソS.

     GENESIS Ⅱ CHURCH OFI‐ IEALTH AND
           LING;
     MARK
       … GRENON;

     JOSEPH GRENON;
     JORDAN G酬 ON;and
     JONATHAN GttNON,
                                           Defendants.
                                                           /
                                      SUⅣIⅣ10NS IN A CIVIL ACT10N

    To:                       MARK GRENON
                              H80 8h Ave W;#H7
                              Palmetto,FL 34221

              A lawsuit has been filed against you.

            Within 2l days after service of this summons on you (not counting the day you received it)          or
    60 days                                                                                                  -
            if you are the United States or a United States agency, or an officer or employee of the United States
    described in Fed. R. Civ. P. 12 (a)(2) or (3)       you must serve on the plaintiff an answer to the attached
                                                     -
    complaint or a motion under Rule 12 of the Federal      Rules of Civil Procedure. The answer or motion must
    be served on the plaintiff or plaintiff's attorney, whose name and address are:

                                                                             Ross S. Goldstein
                       Matthcw J.Fceley
                                                                              David A. Frank
               Asslstant Unltcd States Attorney
                                                                        Senior Litigation Counsel
                Unlted States Attorney's Ofnce
                                                                   United States Department of Justice
              forthe Southcm E)istrict of Flo五 da
                                                                      Consumer Protection Branch
                  99 NE 4th Street,Suite 300
                                                                              P.O. Box 386
                       Mialni,FL 33132
                                                                          Washington,DC 20044

           If you fail to respond, judgment by default will be entered against you for the relief demanded in
    the complaint. You rnust also file your answer or motion with the court.


                                                                                                 SUMMONS

                 Apr 27,2020                                                                  s/ Al isha Beasley-Martin
    Date:
                                                                                               Deputy CieFL
                                                                        Ange18 E̲Noble         U.S Oi=trict C● ●麟
                                                                                                                 =
                                                                        Clork of(ourt
